Mr. Justice Farmer delivered the opinion of the court: The constitution of this State provides that “the General Assembly shall provide a thorough and efficient system of free schools, whereby all children of this State may receive a good common school education.” (Sec. 1, art. 8.) By act of the General Assembly the public schools of the city of Chicago are under the control of the board of education, and it is given all power and authority required for the proper management of the schools, with power to enact such ordinances as may be deemed necessary and expedient for such purpose; also power to expel pupils who are gaiilty of gross disobedience or misconduct. It is made the duty of the board of education “to establish all such by-laws, rules and regulations for the government and for the establishment and maintenance of a proper and uniform system of _ discipline in the several schools as may, in their opinion, be necessary.” Counsel for plaintiff in error does not question the power of the board of education to prescribe all reasonable rules necessary for the conduct and management of the public schools, but insists that the rule here involved was not a reasonable rule; that it -was in violation of the natural rights of plaintiff in error and an unlawful discrimination against him; and that this is a question of law to be determined by the courts. It is not claimed nor averred in the bill that plaintiff in error was deprived, by the rule in question, from attendance at the school nor from taking his place in the classes to which he belonged and pursuing his studies and receiving instruction, the same as all other pupils in the school, in the course of studies taught therein. It appears from the averments of the bill that there were associations permitted to be organized among the pupils of said Hyde Park high school, principally for literary, musical and athletic exercises and contests; but these were not a part of the course of study required to be pursued by pupils attending said school, and were not within the contemplation of the constitution nor of the act of the legislature in providing a system whereby all the children of the State may receive a good common school education. The power of the board of education to control and manage the schools and to adopt rules and regulations necessary for that purpose is ample and full. The rules and by-laws necessary to a proper conduct and management of the schools are, and must necessarily be, left to the discretion of the board, and its acts will not be interfered with nor set aside by the courts unless there is a clear abuse of the power and discretion conferred. Acting reasonably within the powers conferred, it is the province of the board of education to determine what things are detrimental to the successful management, good order and discipline of the schools and the rules required to produce these conditions. It was the judgment of the superintendent of schools of the city of Chicago, as well as of the board of education, that membership in secret societies, known as Greek letter fraternities or sororities, was- detrimental to.the best interests of the schools. Whether this judgment was sound and well founded is not subject to review by the courts. The only question for determination is whether the rule adopted to prevent or remedy the supposed evil was a reasonable exercise of 'the power and discretion of the board. The rule required teachers to refuse to give public recognition to such secret societies, to refuse to allow their meetings to be held in the school buildings or to allow the name of any school to be used by the organizations. The rule also required teachers to refuse to allow a member of a fraternity or sorority to represent his school in any literary or athletic contest or in any other public capacity; that parents of the pupils be informed that the board of education, the superintendent and teachers in the high schools unanimously condemned all such secret societies. The rule denied to pupils who were members of secret societies no privilege allowed to pupils not members, except the privilege of representing the schools in literary or athletic contests or in any other public capacity. They were not denied membership in associations of pupils of the schools for literary, social, musical or athletic exercises, and were not prohibited from receiving the same benefits from those organizations that pupils not members of secret societies received. They were only prohibited from representing the schools, as members of those associations, in public contests and capacities. This was not a denial of any natural right and neither was it an unlawful discrimination. People v. Wheaton College, 40 Ill. 186, was a mandamus proceeding against the college to compel the re-instatement of a student who had joined the Good Templars in violation of the. college rules, and had for that reason been suspended from the privileges of the college until he expressed a purpose to conform to its rules. The court said: “Wheaton college is an incorporated institution, resting upon private endowments and deriving no aid whatever from the State or from taxation. Its charter gives to the trustees and faculty the power ‘to adopt and enforce such rules as may be deemed expedient for the government of the institution/— a power which they would have possessed without such express grant, because incident to the very object of their incorporation and indispensable to the successful management of the college. Among the rules they have deemed it expedient to adopt, is one forbidding the students to become members of secret societies. We perceive nothing unreasonable in the rule itself, since all persons familiar with college life know that the tendency of secret societies is to withdraw students from the control of the faculty and impair to some extent the discipline of the institution. Such may not always be their effect, but such is their general tendency. But whether the rule be judicious or not, it violates neither good morals nor the law of the land, and is therefore clearly within the power of the college authorities to malee and enforce.” Kinser v. Toms, 3 L. R. A. (N. S.) 496, was a mmdanms proceeding to compel the board of directors of Marion school district, Iowa, to re-instate in the high school a pupil who had been suspended therefrom by the board of directors until he should apologize to the superintendent, before the school, for his willful violation of a rule adopted by the board. The rule prohibited playing foot-ball under the auspices of the high school or on the school grounds. The pupil who was suspended, acting with others, caused a poster to be printed advertising a game of foot-ball to be played by the west branch of the high school and the high school on a Saturday, for which an admission fee of twenty-five cents was charged. The authority of the board to adopt the rule was challenged by the petitioner, and it was also contended by him that his conduct was not a violation of the rule. Both these contentions were decided in favor of the board of directors. The court said: “It was plainly intended, therefore,. that the management of school affairs should be left to the discretion of the board of directors and not to the courts, and we ought not to interfere, with the exercise of discretion on the part of a school board as to what is a reasonable and necessary rule, except in a plain case of exceeding the power conferred.” In Wayland v. Board of School Directors, 86 Pac. Rep. 642, the validity of a rule substantially the same as the one here in question was passed upon by the Supreme Court of the State of Washington. The board of education of Seattle, after an investigation of the probable effect of Greek letter societies or fraternities upon pupils in the schools, in 1901 adopted a rule prohibiting pupils from becoming members of such societies. George Wayland, while a pupil in the public school, in violation of the rule became a member of a fraternity, as did also other pupils. In May, 1905, the board of education amended its former rule so as to provide that all pupils who were then members of any high school secret society, or pledged to become such, who would promise that so long as they remained pupils of said high school they would not become members of any other secret society or give any promise or pledge to become such, or solicit any other pupil to give any promise or pledge to become a member of any high school fraternity or secret society, and in good faith kept such promise, would be restored to the privileges of such school, but that all students who thereafter should become members of or in any way pledge or bind themselves to join any high school fraternity or secret society, or should initiate of pledge any other student, or in any way encourage or foster the fraternity spirit in the high school, should be denied all the privileges of the high school except those of the school room. Wayland brought suit against the board of education to enjoin it from enforcing this rule. The material allegations in his petition were, in substance, similar to the allegations of the bill in this case. An answer was filed by the board of education and a'hearing" had. The trial court refused the relief prayed, and an appeal was prosecuted to the Supreme Court. That court affirmed the judgment of the trial court, and in an able and exhaustive opinion passed upon every material question here involved, and we agree with the reasoning of the opinion and the conclusion reached by that court. We quote from the opinion the following: “The board has not excluded the appellant from the Seattle high school, neither has it threatened to expel or suspend him. He can and does attend school, and under our construction of the rules adopted he is at the same time permitted to continue his membership in the Gamma Eta Kappa fraternity, although in doing so he opposes the authority of the board and thereby forfeits certain privileges which are no necessary part of the curriculum or class work, from which he is not excluded. Respondents are only seeking to prevent appellant and his. associates from dictating the terms on which they shall enjoy certain privileges which are merely incidental to the regular school work, and this they have authority to do. Appellant further contends that as the fraternities meet out of school hours at the homes of members, and at no time in the school building, and as their parents consent to this action, the board is exceeding its lawful authority in entering their homes, in withdrawing from parents the control of their children, and in dictating what the children shall or shall not do out of school hours. We think this contention unreasonable. The board has not invaded the homes of any pupils nor have they sought to interfere with parental custody and control. They have not said these fraternities shall not meet at the various homes, nor have they attempted to control students out of school hours.” What was there said is applicable to this case. The rule adopted by the board of education, and which is set out in full in the bill, shows upon its face that it was not the result of hasty and ill-considered action. At a previous meeting the board had instructed the superintendent of schools to investigate the effect of secret societies upon the schools, and upon his report that he had made the investigation, and upon his recommendation, the rule was adopted. Assuming, as we must, that the adoption of the rule was not an abuse of power or discretion conferred by law upon the board, courts cannot, and should not, interfere with its enforcement. Pupils attending the schools may decide for themselves whether they prefer membership in the secret societies, with the disqualification from representing their schools in literary or athletic contests or other public capacities, or whether they prefer these latter privileges to membership in said societies. It is for the board of education, within the reasonable exercise of its power and discretion, to say what is best for the successful management and conduct of the schools, and not for the courts. In our opinion the bill was properly dismissed, and the judgment of the Appellate Court is affirmed. Judgment affirmed.